PER CURIAM.
The appellant was convicted of grand theft following a bench trial. At no time did the trial court obtain from appellant a written waiver of her right to a jury trial. See Fla.R.Crim.P. 3.260. Neither did the court obtain a valid oral waiver establishing that the appellant knowingly and intelligently re*202linquished her right to a jury trial. See Tucker v. State, 569 So.2d 218 (Fla.1990); Otis v. State, 444 So.2d 1177 (Fla. 2d DCA 1984).
Accordingly, the appellant’s conviction is reversed and the case is remanded for a new trial.
BARFIELD, MINER and MICKLE, JJ., concur.